Exhibit 10.15
ITT EXCESS PENSION PLAN IB
Effective as of January 1, 1996
As Amended and Restated as of December 31, 2008



--------------------------------------------------------------------------------



 



 

ITT EXCESS PENSION PLAN IB
The ITT Industries Excess Pension Plan IB (the “Plan”) has been authorized and
adopted by the Board of Directors of ITT Industries, Inc. to be effective as of
January 1, 1996. The purpose of the Plan is to provide certain supplemental
benefits to certain select management or highly compensated employees who
qualify for benefits under the ITT Salaried Retirement Plan (the “Retirement
Plan”).
Effective as of January 1, 1996, the ITT Industries Excess Pension Plan I was
amended (i) to solely provide to individuals who are eligible employees
thereunder on and after December 19, 1995, the excess benefits which would have
been payable under the Retirement Plan but for the limitations imposed by
Sections 415 and 401(a)(17) of the Internal Revenue Code (the “Code”) and
(ii) to transfer into the ITT Industries Excess Pension Plan IB all liabilities
not attributable to such excess benefits.
The Plan was amended, effective as of January 1, 2000, to reflect the changes in
the Retirement Plan formula.
Effective as of July 13, 2004, the Plan was amended and restated to make certain
administrative changes and to unify the definition of Acceleration Event with
other employee benefit plans of ITT Corporation (formerly known as ITT
Industries, Inc. (the “Corporation”). Effective as of July 13, 2004, the Plan
was further amended to eliminate approval by the Compensation and Personnel
Committee of the Board of Directors for lump sum payments made on or after
September 1, 2004 and to revise the interest rate assumption utilized to
calculate the amount of an elective lump sum payment available upon retirement
to a Participant who becomes an Eligible Employee after January 1, 2005.
Effective as of July 1, 2006, the Plan’s name was revised to the ITT Excess
Pension Plan IB.



--------------------------------------------------------------------------------



 



 

Page 2
Effective as of January 1, 2008, the Plan was amended to freeze participation
and to eliminate the election of lump sum distribution after December 31, 2008.
Effective as of December 21, 2008, the Plan was amended and restated to comply
with the provisions of Section 409A of the Code and the regulations promulgated
thereunder.
The benefits accrued and vested under the provisions of the Plan by a
Participant who terminated employment with the Corporation and all its
Associated Companies prior to January 1, 2005 shall be subject to the provisions
of the Plan as in effect on October 3, 2004. In addition, with respect to a
Participant who was employed by the Corporation or one of its Associated
Companies on January 1, 2005, the portion of his benefit payable under the
provisions of this Plan equal to his Grandfathered Pre-2005 Benefit (as defined
herein) shall be subject to the provisions of the Plan as in effect on
October 3, 2004 (attached hereto as Appendix B and made part hereof) without
regard to any Plan amendments after October 3, 2004 which would constitute a
material modification for Code Section 409A purposes, unless otherwise provided
in Appendix A.
All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a
nonqualified, unfunded deferred compensation plan for a select group of
management employees under Title I of ERISA, shall be paid out of the general
assets of the Corporation. The Corporation may establish and fund a trust in
order to aid it in providing benefits due under the Plan.



--------------------------------------------------------------------------------



 



 

ITT EXCESS PENSION PLAN IB

TABLE OF CONTENTS

                Page    
ARTICLE I. DEFINITIONS
    1  
 
       
ARTICLE II. PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS
    5  
 
       
2.01 Participation
    5  
2.02 Amount of Supplemental Benefits
    5  
2.03 Vesting
    6  
2.04 Payment of Benefits
    7  
2.05 Payment upon the Occurrence of a Change in Control
    18  
2.06 Reemployment of Former Participant or Retired Participant
    20  
 
       
ARTICLE III. GENERAL PROVISIONS
    21  
 
       
3.01 Funding
    21  
3.02 Duration of Benefits
    22  
3.03 Discontinuance and Amendment
    22  
3.04 Termination of Plan
    22  
3.05 Plan Not a Contract of Employment
    23  
3.06 Facility of Payment
    23  
3.07 Withholding Taxes
    23  
3.08 Nonalienation
    24  
3.09 Forfeiture for Cause
    24  
3.10 Transfers
    24  
3.11 Acceleration of or Delay in Payments
    25  
3.12 Indemnification
    25  
3.13 Claims Procedure
    26  
3.14 Construction
    28  



--------------------------------------------------------------------------------



 



 

                Page    
 
       
ARTICLE IV. PLAN ADMINISTRATION
    29  
 
       
4.01 Responsibility for Benefit Determination
    29  
4.02 Duties of Committee
    29  
4.03 Procedure for Payment of Benefits Under the Plan
    29  
4.04 Compliance
    30  
 
       
APPENDIX A
    31  
 
       
APPENDIX B
    35  

 ii 



--------------------------------------------------------------------------------



 



 

ITT EXCESS PENSION PLAN IB
ARTICLE I. DEFINITIONS
The following terms when capitalized herein shall have the meanings assigned
below.

1.01   Acceleration Event shall mean “Acceleration Event” as that term is
defined under the provisions of the Plan as in effect on October 3, 2004.   1.02
  Annuity Starting Date shall mean, unless the Plan expressly provides
otherwise, the first day of the first period for which an amount is due as an
annuity or any other form. However, if a Change in Control occurs, the Annuity
Starting Date of a Participant with regard to his 409A Supplemental Benefit
shall be the date such Change in Control occurs.   1.03   Associated Company
shall mean any division, subsidiary or affiliated company of the Corporation not
participating in the Plan which is an Associated Company, as defined in the
Retirement Plan.   1.04   Beneficiary shall mean the person designated pursuant
to the provisions of the Retirement Plan to receive benefits under said
Retirement Plan after a Participant’s death. In the absence of a beneficiary
designation under the provisions of the Retirement Plan, the Participant’s
Beneficiary shall be his spouse (or Registered Domestic Partner), if any,
otherwise his estate. Notwithstanding the foregoing, with respect to any
survivor benefit payable pursuant to the provision of Section 2.04(c)(ii) based
on the Participant’s 409A Supplemental Benefit attributable to the Traditional
Pension Plan (“TPP”) formula (as defined in Section 4.01(b) of the Retirement
Plan), in the absence of a beneficiary designation under the provisions of the
Retirement Plan, the Participant’s Beneficiary shall be his spouse (or
Registered Domestic Partner), if any, otherwise the person or persons named as
his beneficiary (or beneficiaries) under the ITT Salaried Investment and Savings
Plan, if any, or if none, then the person or persons named as his beneficiary
(or beneficiaries) under the Company’s life insurance program. For purposes of
the Plan, a Registered Domestic Partner shall have the same meaning as set forth
in the Retirement Plan.



--------------------------------------------------------------------------------



 



 

Page 2

1.05   Board of Directors shall mean the Board of Directors of ITT Corporation
or any successor thereto.   1.06   Change in Control shall mean “Change in
Control” as such term is defined under the terms of ITT Excess Pension Plan IIA,
as amended from time to time.   1.07   Code shall mean the Internal Revenue Code
of 1986, as amended from time to time.   1.08   Committee shall mean the
Benefits Administration Committee under the Retirement Plan.   1.09   Company
shall mean the Corporation with respect to its employees and any Participating
Unit (as that term is defined in the Retirement Plan) authorized by the
Corporation to participate in the Plan with respect to its employees.   1.10  
Company Pension Plan shall mean any tax qualified defined benefit plan other
than the Retirement Plan maintained by the Company or an Associated Company.  
1.11   Corporation shall mean ITT Corporation, an Indiana corporation,
(successor by merger to and formerly known as ITT Industries, Inc.), or any
successor by merger, purchase or otherwise.   1.12   Deferred Compensation
Program shall mean any nonqualified deferred compensation plan maintained by the
Company or an Associated Company.   1.13   Disability or Disabled shall mean
“Disability” as defined under Treasury Regs. Section 1.409A-3(i)(4)(i) and
(ii) and any subsequent guidance thereto.   1.14   Eligible Employee shall mean
a member of the Retirement Plan who occupies on December 31, 2007, or occupied
prior to December 31, 2007, a position of senior management with the Corporation
at the Vice President level or higher.   1.15   ERISA shall mean the Employee
Retirement Income Security Act of 1974, as amended from time to time.



--------------------------------------------------------------------------------



 



Page 3

1.16   Excess Benefit Portion shall mean the portion of the Plan which is
intended to constitute an unfunded excess benefit plan under Sections 3(36) and
4(b)(5) of Title I of ERISA which provides benefits not otherwise payable under
the Retirement Plan due to restrictions imposed by Section 415 of the Code.  
1.17   Grandfathered Pre-2005 Benefit shall mean the portion of the
Participant’s Supplemental Benefit, if any, that was accrued and vested before
January 1, 2005, determined under the provisions of the Plan without regard to
any amendments after October 3, 2004 which would cause a material modification
for Code Section 409A purposes, the provisions of Section 409A, the regulations
promulgated thereunder and other applicable guidance, adjusted for the passage
of time based on actuarial equivalent assumptions and procedures established by
the Committee in accordance with the provisions of Treasury Regs.
1.409A-6(a)(3)(iv).   1.18   ITT Excess Benefit Trust shall mean the grantor
trust established for this Plan effective as of January l, 1985.   1.19  
Participant shall mean an Eligible Employee who is participating in the Plan
pursuant to Section 2.01 hereof.   1.20   Plan shall mean the ITT Excess Pension
Plan IB, as set forth herein or as amended from time to time.   1.21   Plan Year
shall mean the calendar year.   1.22   Retirement Plan shall mean the ITT
Salaried Retirement Plan (formerly known as the ITT Industries Salaried
Retirement Plan), as amended from time to time.   1.23   Select Management
Portion shall mean the portion of the Plan, other than the Excess Benefit
Portion, which is intended to constitute an unfunded deferred compensation plan
for a select group of management or highly compensated employees under Title I
of ERISA.   1.24   Specified Employee shall mean a “specified employee” as such
term is defined in the ITT Excess Pension Plan IA.



--------------------------------------------------------------------------------



 



Page 4

1.25   Supplemental Benefit shall mean the monthly benefit payable to a
Participant as determined under Section 2.02.   1.26   409A Supplemental Benefit
shall mean the portion of a Participant’s Supplemental Benefit, if any, in
excess of his Grandfathered Pre-2005 Benefit.   1.27   Termination of Employment
shall mean a “Separation from Service” as such term is defined in the ITT Excess
Pension Plan IA.



--------------------------------------------------------------------------------



 



Page 5

ARTICLE II. PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS

2.01   Participation

  (a)   Each Eligible Employee who is a Participant in the Plan as of January 1,
2008 shall continue to be a Participant in the Plan, subject to the provisions
of paragraph (b) below. Effective as of January 1, 2008, participation in the
Plan is frozen and there shall be no new Participants in the Plan on or after
that date     (b)   A Participant’s participation in the Plan shall terminate
upon the Participant’s death or other Termination of Employment with the Company
and all Associated Companies, unless a benefit is payable under the Plan with
respect to the Participant or his Beneficiary under the provisions of this
Article II.

2.02   Amount of Supplemental Benefits

  (a)   A Participant’s Supplemental Benefit under this Article II shall be
equal to the excess, if any, of (i) over (ii) as determined below:

  (i)   the monthly retirement allowance or vested benefit determined as of such
Participant’s Termination of Employment which would have been payable to the
Participant under Section 4.02, 4.03, 4.04, 4.05 or 4.06 of the Retirement Plan,
whichever is applicable, assuming such benefit commences on the date set forth
in Section 2.04(a)(i), (ii) or (iv), whichever is applicable, and

  (1)   prior to the application of any offset required pursuant to Section 4.10
or to an applicable Appendix of the Retirement Plan with regard to benefits
payable under any other Company Pension Plan;     (2)   without regard to the
provisions contained in Section 415 of the Code relating to the maximum
limitation on benefits, as incorporated into the Retirement Plan;     (3)  
without regard to the annual limitation on Compensation contained in
Section 401(a)(17) of the Code, as incorporated into the Retirement Plan; and



--------------------------------------------------------------------------------



 



Page 6

  (4)   without regard to deferrals of Compensation made pursuant to a Deferred
Compensation program.

over

  (ii)   the monthly retirement allowance or vested benefit which would have
been payable for the Participant’s lifetime under Section 4.02, 4.03, 4.04, 4.05
or 4.06 of the Retirement Plan, whichever is applicable, assuming such benefit
commences on the date set forth in Section 2.04(a)(i), (ii) or (iv), whichever
is applicable, and determined

  (1)   prior to the application of any offset required pursuant to Section 4.10
or an applicable Appendix of the Retirement Plan with regard to benefits payable
under any other Company Pension Plan;     (2)   without regard to the provisions
contained in Section 415 of the Code relating to maximum limitation benefits, as
incorporated into the Retirement Plan; and     (3)   without regard to the
annual limitation on Compensation contained in Section 401(a)(17) of the Code,
as incorporated into the Retirement Plan.

2.03   Vesting

  (a)   A Participant shall be vested in, and have a nonforfeitable right to,
the benefit payable under this Article II to the same extent as the Participant
is vested in his Accrued Benefit (as that term is defined in the Retirement
Plan) under the provisions of the Retirement Plan.     (b)   Notwithstanding any
provision of this Plan to the contrary, in the event of an Acceleration Event,
all Participants and their Beneficiaries shall become fully vested in the
benefits provided under this Plan.



--------------------------------------------------------------------------------



 



Page 7

2.04   Payment of Benefits

  (a)   Timing of Payment

  (i)   Subject to the provisions of clause (iii) below, the portion of any
Participant’s 409A Supplemental Benefit payable under Section 2.02 attributable
to the TPP formula (as defined in Section 4.01(b) of the Retirement Plan), to
the extent vested pursuant to Section 2.03, shall commence as of the first day
of the month following (1) the Participant’s Termination of Employment or (2) if
the Participant is not at least age 50 on such date of Termination of Employment
and his age and service as of such date does not equal 80 or more, the
Participant’s attainment of age 55, if later.     (ii)   Notwithstanding the
foregoing provisions of clause (i) above and subject to the provisions of clause
(iii) below, the portion of any Participant’s 409A Supplemental Benefit payable
under Section 2.02 attributable to the Pension Equity Plan (PEP) formula (as
defined in Section 4.01(c) of the Retirement Plan), to the extent vested
pursuant to Section 2.03, shall commence as of the first day of the month
following the Participant’s Termination of Employment.     (iii)  
Notwithstanding the foregoing, the actual payment of a 409A Supplemental Benefit
payable under Section 2.02 due to the Participant’s Termination of Employment
for reasons other than death or Disability shall not commence prior to the first
day of the seventh month following the Participant’s Termination of Employment.
Any payment due the Participant which he would have otherwise received under
Section 2.02 during the six month period immediately following such
Participant’s Termination of Employment shall be accumulated, with interest, at
the IRS Interest Rate (as defined in the Retirement Plan) in accordance with
procedures established by the Committee. For the avoidance of doubt, the
provisions of this clause (iii) shall not apply to a 409A Supplemental Benefit
payable under (1)



--------------------------------------------------------------------------------



 



Page 8

      Section 2.04(c) due to the death of the Participant or (2) Section 2.04(d)
due to the Participant’s Disability.     (iv)   Notwithstanding the foregoing,
in the event a Participant who incurred a Termination of Employment prior to
January 1, 2009 has not commence payment of his 409A Supplemental Benefit as of
January 1, 2009, such Participant’s 409A Supplemental Benefit shall commence as
of January 1, 2009 or, if later, the date specified in clause (i), (ii) or
(iii) above, whichever is applicable.     (v)   A Participant’s Grandfathered
Pre-2005 Benefit shall commence in accordance with the provisions of the Plan as
in effect on October 3, 2004, modified as set forth in Appendix A and without
regard to any Plan amendments after October 3, 2004 which would constitute a
material modification for Code Section 409A purposes.

  (b)   Form of Benefit

  (i)   Notwithstanding any provisions of the Plan to the contrary, the portion
of the Participant’s 409A Supplemental Benefit determined under Section 2.02
attributable to the TPP formula (as defined in Section 4.01(b) of the Retirement
Plan) shall be paid in the same form as the Participant’s supplemental benefit
determined under the provisions of the ITT Excess Pension Plan IA attributable
to the TPP formula (as defined in Section 4.01(b) of the Retirement Plan), if
any, is paid. However, if the Participant is not entitled to a supplemental
benefit under the provisions of the ITT Excess Pension IA attributable to the
TPP formula, then unless the Participant has a valid election under clause
(ii) or (iii) below in effect , the portion of the Participant’s 409A
Supplemental Benefit determined under Section 2.02 attributable to the TPP
formula (as defined in Section 4.01(b) of the Retirement Plan) shall be paid in
the form of a single life annuity for the life



--------------------------------------------------------------------------------



 



Page 9

      of the Participant, if the Participant is not married on his Annuity
Starting Date, or in the form of 50% joint & survivor annuity, if the
Participant is married (or has a Registered Domestic Partner) on his Annuity
Starting Date.     (ii)   Subject to the provisions of clause (iv) below, a
Participant who is not entitled to a supplement benefit under the provisions of
the ITT Excess Pension Plan IA attributable to the TPP formula (as defined in
Section 4.01(b) of the Retirement Plan) may elect to convert his 409A
Supplemental Benefit payable under Section 2.02 attributable to the TPP formula
(as defined in Section 4.01(b) of the Retirement Plan) into an optional annuity
of equivalent actuarial value available to that Participant under the provisions
of Section 4.07(b) of the Retirement Plan as of his Annuity Starting Date,
provided said optional annuity satisfies the definition of “life annuity” as
provided in Treasury Regs. 1.409A-(2)(b)(2)(ii) and any further guidance
thereto. Such equivalent actuarial value shall be based on the applicable
factors set forth in Appendix A of the Retirement Plan.     (iii)  
Notwithstanding the foregoing provisions of clause (ii) above, a Participant who
is not entitled to a supplement benefit under the provisions of the ITT Excess
Pension Plan IA attributable to the TPP formula (as defined in Section 4.01(b)
of the Retirement Plan) may, subject to the timing limitations and other
restrictions as shall be prescribed by the Committee, elect, by written notice
received by the Committee, to receive the portion of his entire Supplemental
Benefit payable under this Plan attributable to the TPP formula (as defined in
Section 4.01(b) of the Retirement Plan) in the form of a single lump sum payment
if upon his Termination of Employment he retires under the provisions of the
Retirement Plan at his Postponed Retirement Date, Normal Retirement Date,
Standard Early Retirement Date or Special Early Retirement Date (as such terms
are defined under the Retirement Plan). Such election must be completed and
filed with the Plan Committee no later than December 31, 2008 and shall become
irrevocable as of January 1, 2009.



--------------------------------------------------------------------------------



 



Page 10

      However, if the Participant who has made a valid election under the
provisions of this Section 2.04(b)(iii) or under Section 2.04(b)(iii) of the ITT
Excess Pension Plan IA dies after his Early, Normal or Postponed Retirement Date
(as such terms are defined under the Retirement Plan) but prior to receiving his
lump sum payment, the payment shall be made to the Participant’s Beneficiary
with the calculation of such payment based on the assumption that payment had
been made immediately preceding the Participant’s date of death. For avoidance
of doubt, if a Participant has not satisfied the eligibility requirements to
retire under the Retirement Plan with an early, normal or postponed retirement
allowance upon his Termination of Employment, the election of a lump sum payment
under the provisions of the clause (iii) shall not be effective.         Such
lump sum payment shall be calculated on an actuarial equivalent basis using the
interest rate assumption for immediate annuities used by the Pension Benefit
Guaranty Corporation (“PBGC”) for valuing benefits for single employer plans as
published by the PBGC for the month in which the payment is effective and the
mortality table utilized as of such date under the provisions of the Retirement
Plan to calculate the amount of a small lump sum cashout. Notwithstanding the
preceding sentence, with respect to a Participant who becomes an Eligible
Employee (as defined in Section 1.14 of the Plan) after January 1, 2005, such
lump sum payment shall be calculated on an actuarial equivalent basis using the
IRS Interest Rate (as defined in the Retirement Plan) as published in the fourth
month prior to the month following the month in which the Participant’s
Termination of Employment occurs and the mortality table utilized as of such
date under the provisions of the Retirement Plan to calculate the amount of a
small lump sum cashout. The calculation of a lump sum payment under this clause
(iii) shall be based on the Participant’s benefit determined pursuant to Section
2.02 attributable to the TPP formula portion (as defined in Section 4.01(b) of
the Retirement Plan) of such benefit as if it were paid in the form of a single
life annuity to the



--------------------------------------------------------------------------------



 



Page 11

      Participant. The calculation of a lump sum payment hereunder shall be made
without regard to the possibility of any future changes after the Participant’s
Annuity Starting Date in the amount of benefits payable under the Retirement
Plan because of future changes in the limitations referred to in Section 2.02.
This lump sum payment plus any payment made pursuant to the provisions of clause
(v) below represents a complete settlement of all 409A Supplemental Benefits due
on the Participant’s behalf under the Plan.     (iv)   Notwithstanding the
foregoing and subject to the provisions of Section 409A of the Code, a
Participant’s election to receive his 409A Supplemental Benefit attributable to
the TPP formula (as defined in Section 4.01(b) of the Retirement Plan) in an
optional annuity form of payment as described in clause (ii) above shall be
effective as of the Participant’s Annuity Starting Date applicable to that
portion of his 409A Supplemental Benefit, provided the Participant makes and
submits to the Committee in the manner prescribed by the Committee, his election
of such optional annuity form prior to such applicable Annuity Starting Date.
Unless otherwise provided under clause (iii) above, a Participant who fails to
elect an optional annuity form of benefit applicable to the TPP formula portion
of his 409A Supplemental Benefit in a timely manner shall receive such benefit
in accordance with the provisions of clause (i) above,     (v)   Notwithstanding
the foregoing provisions of this Section 2.04(b), the portion of a Participant’s
409A Supplemental Benefit payable under Section 2.02 attributable to the PEP
formula (as defined in Section 4.01(c) of the Retirement Plan) shall be payable
in the form of a single lump sum payment. Such lump sum payment shall be
calculated on the same basis as provided in Section 4.07(b)(v) of the Retirement
Plan using the IRS Mortality Table and IRS Interest Rate (as defined in the
Retirement Plan).



--------------------------------------------------------------------------------



 



Page 12

  (vi)   The portion of the Participant’s Grandfathered Pre-2005 Benefit payable
under Section 2.02 attributable to the TPP formula (as defined in Section
4.01(b) of the Retirement Plan) shall commence and the form of payment of such
benefit shall be determined in accordance with the provisions of the Plan as in
effect on October 3, 2004, modified as set forth in Appendix A and without
regard to any Plan amendments after that date which would constitute a material
modification for Code Section 409A purposes, unless a Participant has a valid
election under either clause (iii) above or Section 2.04(b)(ii) of the ITT
Excess Pension Plan IA in effect as of his date of Termination of Employment.
The portion of the Participant’s Grandfathered Pre-2005 Benefit payable under
Section 2.02 attributable to the PEP formula (as defined in Section 4.01(c) of
the Retirement Plan) shall be payable in accordance with the provisions of the
Plan as in effect on October 3, 2004, modified as set forth in Appendix A and
without regard to any Plan amendments after October 3, 2004 which would
constitute a material modification for Code Section 409A purposes.

  (c)   Death Prior to a Participant’s Annuity Starting Date

  (i)   If a Participant entitled to a vested benefit under the Retirement Plan
dies (1) before meeting the eligibility requirements for an Automatic
Pre-Retirement Survivor’s Benefit under Section 4.08(b) of the Retirement Plan
and while in active service with the Company or any Associated Company or while
Disabled but before his Annuity Starting Date, or (2) after Termination of
Employment with entitlement to a vested benefit hereunder but prior to his
Annuity Starting Date, the Participant’s spouse (or Registered Domestic Partner)
shall receive a monthly payment for life equal to the monthly income which would
have been payable to such spouse (or Registered Domestic Partner) under Section
4.08(a) of the Retirement Plan based on the hypothetical benefit attributable to
his Supplemental Benefit as calculated under Section 2.02 hereof assuming
payments commence as of the first day of the month following the Participant’s
date of death, or attainment of age 55, if



--------------------------------------------------------------------------------



 



Page 13

      later. The portion of such survivor benefit attributable to the
Participant’s 409A Supplemental Benefit shall commence as of the first day of
the month following the later of the Participant’s date of death or the
Participant’s attainment of age 55 (or in the event clause (iv) is applicable,
the date specified in clause (iv)) Notwithstanding the foregoing, the portion of
any benefit payable under this clause (i) attributable to the PEP formula
portion (as defined in Section 4.01(c) of the Retirement Plan) of the benefit
which would have been payable to the spouse based on the hypothetical 409A
Supplemental Benefit as calculated under Section 2.02 shall be determined
assuming that portion of the survivor benefit commences as of the first day of
the month following the Participant’s date of death (or the date specified in
clause (iv), if later) and such benefit shall be payable in the form of a single
lump sum payment as of the first day of the month following the Participant’s
date of death. This lump sum payment shall be calculated on the same basis as
provided in Section 4.08(a)(iii) of the Retirement Plan using the IRS Mortality
Table and IRS Interest Rate (as defined in the Retirement Plan). Notwithstanding
any Plan provision to the contrary, the portion of any survivor benefit payable
under this clause (i) attributable to the Participant’s Grandfathered Pre-2005
Benefit shall be payable in accordance with the provisions of the Plan as in
effect on October 3, 2004, modified as set forth in Appendix A, and without
regard to any Plan amendments after October 3, 2004 which would constitute a
material modification for Code Section 409A purposes.     (ii)   Except as
otherwise provided below or in clause (iii) of this Section 2.04(c), in the
event a Participant who has satisfied the eligibility requirements for the
Automatic Pre-Retirement Survivor’s Benefit under Section 4.08(b) of the
Retirement Plan, dies (1) while in active service with the Company or any
Associated Company or (2) after his Termination of Employment or the date he
becomes Disabled, if earlier, but prior to his Annuity Starting Date, the
Participant’s Beneficiary, if any, shall receive a monthly payment for the life



--------------------------------------------------------------------------------



 



Page 14

      of the Beneficiary equal to the monthly income which would have been
payable to such Beneficiary under Section 4.08(b) of the Retirement Plan based
on the hypothetical retirement benefit attributable to his Supplemental Benefit
as calculated under Section 2.02 hereof assuming payments commence on the first
day of the month following the Participant’s death (or the date specified in
clause (iv), if later). Notwithstanding the foregoing, the portion of any
benefit payable under this clause (ii) attributable to the PEP formula portion
(as defined in Section 4.01(c) of the Retirement Plan) of the benefit which
would have been payable to the Beneficiary based on the hypothetical 409A
Supplemental Benefit as calculated under Section 2.02 shall be payable in the
form of a single lump sum payment. This lump sum payment shall be calculated on
the same basis as provided in Section 4.08(b)(iii) of the Retirement Plan using
the IRS Mortality Table and IRS Interest Rate (as defined in the Retirement
Plan). The portion of any benefit payable under this clause (ii) attributable to
a Participant’s 409A Supplemental Benefit as calculated under Section 2.02
hereof shall commence on the first day of the month following the Participant’s
death.         The portion of such survivor benefit payable under this clause
(ii) of paragraph (c) attributable to the Participant’s Grandfathered Pre-2005
Benefit shall commence in accordance with the provisions of the Plan as in
effect on October 3, 2004, modified as set forth in Appendix A, and without
regard to any Plan amendments after October 3, 2004 which would constitute a
material modification for Code Section 409A purposes.     (iii)  
Notwithstanding the foregoing, in the event a Participant, who has satisfied the
eligibility requirements to retire under the Retirement Plan with an early,
normal or postponed retirement allowance, has filed a valid election to receive
a lump sum payment of benefits under the provisions of (1) Section 2.04(b)(iii)
above or (2) Section 2.04(b)(iii) of the ITT Excess Pension Plan IA, dies on or
after age 55 and prior to his Annuity Starting Date, the



--------------------------------------------------------------------------------



 



Page 15

      Beneficiary of such Participant shall receive a single lump sum amount
determined as follows:

  (A)   In the event of the Participant’s death (i) prior to his Termination of
Employment or (ii) after he becomes Disabled but prior to his Annuity Starting
Date, the lump sum payment shall be equal to the value of the Participant’s
benefit attributable to his Supplemental Benefit, if any, accrued to his date of
death as determined under the provisions of Section 2.02 hereof.     (B)   In
the event of any other Participant’s death after his Termination of Employment
and prior to his Annuity Starting Date, the lump sum payment shall be equal to
the value of the Participant’s Supplemental Benefit accrued to the Participant’s
Termination of Employment as determined under the provisions of Section 2.02
hereof.

      The portion of the lump sum payment under this clause (iii) attributable
to the PEP formula portion (as defined in Section 4.01(c) of the Retirement
Plan) of his 409A Supplemental Benefit, if any, shall be calculated on the same
basis as provided in Section 4.08(b)(iii) of the Retirement Plan using the IRS
Mortality Table and IRS Interest Rate (as defined in the Retirement Plan)
determined as if the Participant’s Annuity Starting Date was the first day of
the month following the earlier of his Termination of Employment or his date of
death. The portion of the lump sum payment under this clause (iii) attributable
to the TPP formula portion (as defined in Section 4.01(b) of the Retirement
Plan) of the Participant’s 409A Supplemental Benefit shall be (1) based on the
Participant’s Plan benefit attributable to the TPP formula portion (as defined
in Section 4.01(b) of the Retirement Plan) as if it were paid in the form of a
single life annuity to the Participant and (2) calculated on an actuarial
equivalent basis using the interest rate assumption for immediate annuities used
by the PBGC for valuing benefits for single employer plans as published by the
PBGC for the month following the Participant’s date of Termination of Employment
or, if earlier, the date of his death and the



--------------------------------------------------------------------------------



 



Page 16

      mortality table utilized as of such date under the provisions of the
Retirement Plan to calculate the amount of a small lump sum cashout.
Notwithstanding the preceding sentence, with respect to a Participant who
becomes an Eligible Employee (as defined in Section 1.14 of the Plan) after
January 1, 2005, the lump sum payment in the preceding sentence shall be
calculated on an actuarial equivalent basis using the IRS Interest Rate (as
defined in the Retirement Plan) as published in the fourth month prior to the
month in which the Participant’s Termination of Employment or, if earlier, date
of death occurs and the mortality table utilized as of such date under the
provisions of the Retirement Plan to calculate the amount of a small lump sum
cashout. The calculation of a lump sum payment hereunder shall be made without
regard to the possibility of any future changes after the Participant’s death in
the amount of benefits payable under the Retirement Plan because of future
changes in the limitations referred to in Section 2.02.         Notwithstanding
the foregoing, a total lump sum payment under this clause (iii) shall only be
made to the Participant’s Beneficiary if the Participant has filed an election
to receive a lump sum payment of any benefits under the provisions of
(i) Section 2.04(a)(iii) or (ii) Section 2.04(a)(iii) of the Excess Pension Plan
IA in accordance with the timing limitations and other restrictions prescribed
by the Committee. Payment shall be made to the Participant’s Beneficiary as soon
as practicable after the Participant’s date of death. The lump sum payment under
this clause (iii) represents a complete settlement of all benefits due the
Beneficiary on the Participant’s behalf under the Plan.         Notwithstanding
the foregoing, the portion of such survivor benefit attributable to the
Participant’s Grandfathered Pre-2005 Benefit shall be paid in accordance with
the provisions of the Plan as in effect on October 3, 2004, modified as set
forth in Appendix A, and without regard to any Plan



--------------------------------------------------------------------------------



 



Page 17

      amendments after October 3, 2004 which would constitute a material
modification for Code Section 409A purposes.

  (iv)   Notwithstanding the foregoing, in the event the survivor benefit
payable under this Section 2.04(c) to the spouse or Beneficiary of a Participant
who died prior to January 1, 2009 has not commenced as of January 1, 2009, such
survivor benefit shall commence as of January 1, 2009 or, if later, the date
specified in clauses (i), (ii) or (iii) above, whichever is applicable.

  (d)   Disability prior to Termination of Employment

  (i)   Notwithstanding any Plan provision to the contrary, in the event a
Participant becomes Disabled prior to his Termination of Employment, he shall be
entitled to a Disability Supplemental Benefit equal to the amount determined
under the provisions of Section 2.02(a) based on his years of Benefit Service
(as such term is defined in the Retirement Plan) accrued to the date he came
Disabled plus the years of Benefit Service (as such term is defined in the
Retirement Plan) the Participant accrues under the terms of the Retirement Plan
after the date he becomes Disabled and prior to his attainment of age 65.    
(ii)   The portion of the Disability Supplemental Benefit determined under the
provisions of clause (i) in excess of the Participant’s Grandfathered Pre-2005
Benefit shall be paid in accordance with the provisions of paragraph (b) above
and payments shall commence on the first day of the month following the month in
which the Participant attains age 65.     (iii)   Notwithstanding the foregoing,
the portion of the Disability Supplemental Benefit attributable to the
Participant’s Grandfathered Pre-2005 Benefit shall be paid in accordance with
the provisions of the Plan as in effect on October 3, 2004, modified as set
forth in Appendix A, and without regard to any Plan amendments after October 3,
2004 which would constitute a material modification for Code Section 409A
purposes.



--------------------------------------------------------------------------------



 



Page 18

2.05   Payment upon the Occurrence of a Change in Control       Upon the
occurrence of a Change in Control, (i) all retired Participants then receiving
or then entitled to receive a 409A Supplemental Benefit under the Plan, (ii) all
former Participants then receiving or then entitled to receive a 409A
Supplemental Benefit hereunder, and (iii) all Participants who are then still in
active service shall automatically receive, in a single lump sum payment, the
409A Supplemental Benefit remaining due as of the Change in Control to any such
retired or former Participant or the benefit, if any, accrued by such active
Participant up to the Change in Control event and as determined under
Section 2.02 hereof. The amount of such lump sum payment attributable to the PEP
formula portion (as defined in Section 4.01(c) of the Retirement Plan) of the
Participant’s 409A Supplemental Benefit payable under this Plan not in payment
status as of the occurrence of a Change in Control event shall be calculated on
the same basis as provided in Section 4.07(b)(v) of the Retirement Plan using
the IRS Mortality Table and IRS Interest Rate (as defined in the Retirement
Plan) determined as if the date the Change in Control event occurs is the
Participant’s Annuity Starting Date. The amount of the lump sum payment
attributable to the TPP formula portion of the Participant’s 409A Supplemental
Benefit payable under this Plan shall be calculated on an actuarial equivalent
basis using (i) the interest rate assumption used by the PBGC for valuing
benefits for single employer plans as published by the PBGC for the month in
which such Change in Control event occurs and (ii) the mortality table utilized
as of the day immediately preceding the date the Change in Control event occurs
under the provisions of the Retirement Plan to calculate the amount of a small
lump sum cashout. The interest rate for immediate annuities will be used, if the
Participant has met the eligibility requirements to retire under the Retirement
Plan with an early, normal or postponed retirement allowance as of the Change in
Control or is then in receipt of monthly payments under this Plan, otherwise the
Plan shall use the interest rate assumption for deferred annuities to the
earliest date the Participant could have commenced payment of such benefit or,
if it results in a larger lump sum, his Normal Retirement Date (as defined under
the Retirement Plan) If the Participant is not in receipt of his monthly 409A
Supplemental Benefit payments under this Plan as of the Change in Control, the



--------------------------------------------------------------------------------



 



Page 19

    calculation of a lump sum payment hereunder of the portion of the
Participant’s accrued benefit payable under this Plan attributable to the TPP
formula portion (as defined under Section 4.01(b) of the Retirement Plan) shall
be based on the Participant’s 409A Supplemental Benefit payable under
Section 2.02 attributable to such TPP formula as if it were paid in the form of
a single life annuity to the Participant commencing on the Participant’s Annuity
Starting Date; provided, however, if the Participant has not met the eligibility
requirements to retire under the Retirement Plan with an early, normal or
postponed retirement allowance, the calculation of such lump sum payment shall
be based on the Participant’s accrued 409A Supplemental Benefit payable under
Section 2.02 attributable to such TPP formula as if it were paid in the form of
a single life annuity to the Participant commencing on the earliest date he
could have commenced payment of such benefit. In no event, however, shall the
lump sum payment determined under the preceding sentence be less than the lump
sum payment based on the Participant’s accrued 409 Supplemental Benefit payable
under Section 2.02 attributable to such TPP formula as if it were paid in the
form of a single life annuity to the Participant commencing on his Normal
Retirement Date. The calculation of a lump sum payment hereunder shall be made
on the basis of the Participant’s age (and Beneficiary’s age, if applicable) at
the Change in Control and without regard to the possibility of any future
changes after the Change in Control in the amount of benefits payable hereunder
because of future changes in the limitations referred to in Section 2.02. The
lump sum payment shall be made within ninety (90) days of the date the Change in
Control event occurs. In the event the Participant dies after such Change in
Control event occurs but before receiving such payment, the lump sum payment
shall be made to his Beneficiary. This lump sum payment represents a complete
settlement of all benefits on the Participant’s behalf under the Plan.       For
avoidance of doubt, upon the occurrence of an Acceleration Event, (either prior,
after or simultaneously with the occurrence of a Change of Control) the
provisions of Section 2.05 of the Plan as in effect on October 3, 2004 without
regard to any Plan amendments after October 3, 2004 which would constitute a
material modification for Code Section 409A purposes shall be applicable to a
Participant’s Grandfathered Pre-2005 Benefit.



--------------------------------------------------------------------------------



 



Page 20

2.06   Reemployment of Former Participant or Retired Participant       If a
Participant who retired or otherwise terminated employment with the Company and
all Associated Companies is reemployed as an employee by the Company or an
Associated Company, such reemployment shall have no impact on the payment or
timing of payment of any 409A Supplement Benefits earned prior to reemployment.



--------------------------------------------------------------------------------



 



Page 21



ARTICLE III. GENERAL PROVISIONS

3.01   Funding

  (a)   All amounts payable in accordance with this Plan shall constitute a
general unsecured obligation of the Corporation. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Corporation, to the extent not paid from the assets of any trust
established pursuant to paragraph (b) below.     (b)   The Corporation may, for
administrative reasons, establish a grantor trust for the benefit of
Participants in the Plan. The assets placed in said trust shall be held separate
and apart from other Corporation funds and shall be used exclusively for the
purposes set forth in the Plan and the applicable trust agreement, subject to
the following conditions:

  (i)   the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;     (ii)   the Corporation shall be
treated as “grantor” of said trust for purposes of Section 677 of the Code; and
    (iii)   the agreement of said trust shall provide that its assets may be
used upon the insolvency or bankruptcy of the Corporation to satisfy claims of
the Company’s general creditors and that the rights of such general creditors
are enforceable by them under federal and state law.

  (c)   To the extent that any person acquires a right to receive payments under
the Plan, such right shall be no greater than the right of any unsecured
creditor of the Corporation.



--------------------------------------------------------------------------------



 



Page 22



3.02   Duration of Benefits       Benefits shall accrue under the Plan on behalf
of a Participant only for so long as the deferrals of compensation under a
Deferred Compensation Program or other restrictions referred to in Section 2.02
reduce such benefits.         .

3.03   Discontinuance and Amendment       The Board of Directors reserves the
right to modify, amend, or discontinue in whole or in part, benefit accruals
under the Plan at any time. However, no modification, amendment, or
discontinuance shall adversely affect the right of any Participant to receive
the benefits accrued as of the date of such modification, amendment or
discontinuance and after the occurrence of an Acceleration Event, no
modification or amendment shall be made to Sections 2.03 or 2.05.
Notwithstanding the foregoing, following any amendment and except as provided in
Article II with respect to lump sum payments hereunder, benefits may be adjusted
as required to take into account the amount of benefits payable under the
Retirement Plan after the application of the limitations referred to in
Section 2.02.

3.04   Termination of Plan       The Board of Directors reserves the right to
terminate the Plan at any time, provided, however, that no termination shall be
effective retroactively. As of the effective date of termination of the Plan,

  (a)   the benefits of any Participant or Beneficiary whose benefit payments
have commenced shall continue to be paid, but only to the extent such benefits
are not otherwise payable under the Retirement Plan because of the limitations
referred to in Section 2.02, and     (b)   no further benefits shall accrue on
behalf of any Participant whose benefits have not commenced, and such
Participant and his Beneficiary shall retain the right to benefits hereunder;
provided that, on or after the effective date of termination,

  (i)   the Participant is vested under the Retirement Plan and



--------------------------------------------------------------------------------



 



Page 23

  (ii)   such benefits are not at any time otherwise payable under the
Retirement Plan because of the limitations imposed by IRC Section 415 or Section
401(a)(17).

    All other provisions of this Plan shall remain in effect.   3.05   Plan Not
a Contract of Employment       This Plan is not a contract of employment, and
the terms of employment of any Participant shall not be affected in any way by
this Plan or related instruments, except as specifically provided therein. The
establishment of this Plan shall not be construed as conferring any legal rights
upon any person for a continuation of employment, nor shall it interfere with
the rights of the Corporation to discharge any person and to treat him without
regard to the effect which such treatment might have upon him under this Plan.
Each Participant and all persons who may have or claim any right by reason of
his participation shall be bound by the terms of this Plan and all agreements
entered into pursuant thereto.   3.06   Facility of Payment       In the event
that the Committee shall find that a Participant is unable to care for his
affairs because of illness or accident or is a minor or has died, the Committee
may, unless claim shall have been made therefore by a duly appointed legal
representative, direct that any benefit payment due him, to the extent not
payable from a grantor trust, be paid on his behalf to his spouse, a child, a
parent or other blood relative, or to a person with whom he resides, and any
such payment so made shall be a complete discharge of the liabilities of the
Corporation and the Plan therefore.   3.07   Withholding Taxes       The Company
and an Associated Company shall have the right to deduct from each payment to be
made under the Plan any required withholding taxes.



--------------------------------------------------------------------------------



 



Page 24

3.08   Nonalienation       Subject to any applicable law, no benefit under the
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to do so shall be
void, nor shall any such benefit be in any manner liable for or subject to
garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
such benefits.   3.09   Forfeiture for Cause       In the event that a
Participant shall at any time be convicted of a crime involving dishonesty or
fraud on the part of such Participant in his relationship with the Company or an
Associated Company, all benefits that would otherwise be payable to him or to a
Beneficiary under the Plan shall be forfeited.   3.10   Transfers

  (a)   Notwithstanding any Plan provision to the contrary, in the event the
Corporation (i) sells, causes the sale of, or sold the stock or assets of any
employing company in the controlled group of the Corporation to a third party or
(ii) distributes or distributed to the holders of shares of the Corporation’s
common stock all of the outstanding shares of common stock of a subsidiary or
subsidiaries of the Corporation, and, as a result of such sale or distribution,
such company (or subsidiary) or its employees are no longer eligible to
participate hereunder, the liabilities with respect to the benefits accrued
under this Plan for a Participant who, as a result of such sale or distribution,
is no longer eligible to participate in this Plan, shall, at the discretion and
direction of the Corporation (and approval by the new employer), be transferred
to a similar plan of such new employer and become a liability thereunder. Upon
such transfer (and acceptance thereof by such new employer) the liabilities for
such transferred benefits shall become the obligation of the new employer and
the liability under this Plan for such benefits shall then cease.



--------------------------------------------------------------------------------



 



Page 25

  (b)   Notwithstanding any Plan provision to the contrary, at the discretion
and direction of the Corporation, liabilities with respect to benefits accrued
by a Participant under a plan maintained by such Participant’s former employer
may be transferred to this Plan and upon such transfer shall become the
obligation of the Corporation.

3.11   Acceleration of or Delay in Payments       The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treasury Regs. Section 1.409A-3(j)(4).  The Committee may also,
in its sole and absolute discretion, delay the time for payment of a benefit
owed to the Participant hereunder, to the extent permitted under Treasury Regs.
Section 1.409A-2(b)(7).   3.12   Indemnification.       The Company, the members
of the Committee, and the officers, employees and agents of the Company shall,
unless prohibited by any applicable law, be indemnified against any and all
liabilities arising by reason of any act or failure to act in relation to the
Plan including, without limitation, expenses reasonably incurred in the defense
of any claim relating to the Plan, amounts paid in any compromise or settlement
relating to the Plan and any civil penalty or excise tax imposed by any
applicable statue, if

  (a)   the act or failure to act shall have occurred

  (i)   in the course of the person’s service as an officer, employee or agent
of the Company or as a member of the Committee, or as the Plan administrator, or
    (ii)   in connection with a service provided with or without charge to the
Plan or; to the Participants or Beneficiaries of the Plan, if such service was
requested by the Committee or the Plan administrator; and

  (b)   the act or failure to act is in good faith and in, or not opposed to,
the best interests of the Corporation. 



--------------------------------------------------------------------------------



 



Page 26

    This determination shall be made by the Corporation and, if such
determination is made in good faith and not arbitrarily or capriciously, shall
be conclusive.       The foregoing indemnification shall be from the assets of
the Corporation.  However, the Corporation’s obligation hereunder shall be
offset to the extent of any otherwise applicable insurance coverage under a
policy maintained by the Corporation or any other person, or other source of
indemnification.   3.13   Claims Procedure

  (a)   Submission of Claims         Claims for benefits under the Plan shall be
submitted in writing to the Committee or to an individual designated by the
Committee for this purpose.     (b)   Denial of Claim         If any claim for
benefits is wholly or partially denied, the claimant shall be given written
notice within 90 days following the date on which the claim is filed, which
notice shall set forth

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;     (iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the Plan’s claim
review procedure, including information as to the steps to be taken if the
claimant wishes to submit the claim for review and the time limits for
requesting a review.

      If special circumstances require an extension of time for processing the
claim, written notice of an extension shall be furnished to the claimant prior
to the end of the initial period of 90 days following the date on which the
claim is filed. Such an extension may not exceed a period of 90 days beyond the
end of said initial period.



--------------------------------------------------------------------------------



 



Page 27

      If the claim has not been granted and written notice of the denial of the
claim is not furnished within 90 days following the date on which the claim is
filed, the claim shall be deemed denied for the purpose of proceeding to the
claim review procedure.     (c)   Claim Review Procedure         The claimant or
his authorized representative shall have 60 days after receipt of written
notification of denial of a claim to request a review of the denial by making
written request to the Committee, and may review pertinent documents and submit
issues and comments in writing within such 60-day period.         Not later than
60 days after receipt of the request for review, the persons designated by the
Company to hear such appeals (the “Appeals Committee”) shall render and furnish
to the claimant a written decision, which shall include specific reasons for the
decision and shall make specific references to pertinent Plan provisions on
which it is based. If special circumstances require an extension of time for
processing, the decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review, provided that written
notice and explanation of the delay are given to the claimant prior to
commencement of the extension. Such decision by an Appeals Committee shall not
be subject to further review. If a decision on review is not furnished to a
claimant within the specified time period, the claim shall be deemed to have
been denied on review.     (d)   Exhaustion of Remedy         No claimant shall
institute any action or proceeding in any state or federal court of law or
equity or before any administrative tribunal or arbitrator for a claim for
benefits under the Plan until the claimant has first exhausted the procedures
set forth in this section.



--------------------------------------------------------------------------------



 



Page 28

3.14   Construction

  (a)   The Plan is intended to constitute both an excess benefit arrangement
and an unfunded deferred compensation arrangement maintained for a select group
of management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA, and all rights under this
Plan shall be governed by ERISA. Subject to the preceding sentence, the Plan
shall be construed, regulated and administered under the laws of the State of
New York, to the extent such laws are not superseded by applicable federal law.
    (b)   The masculine pronoun shall mean the feminine wherever appropriate.  
  (c)   The illegality of any particular provision of this document shall not
affect the other provisions and the document shall be construed in all respects
as if such invalid provision were omitted.     (d)   The headings and
subheadings in the Plan have been inserted for convenience of reference only,
and are to be ignored in any construction of the provisions thereof.     (e)  
The Plan shall be construed, regulated and administered in accordance with the
laws of the State of New York, subject to the provisions of applicable federal
laws



--------------------------------------------------------------------------------



 



Page 29

ARTICLE IV. PLAN ADMINISTRATION

4.01   Responsibility for Benefit Determination       The benefit of a
Participant or Beneficiary under this Plan shall be determined either by the
Committee, as provided in Section 4.02 below, or such other party as is
authorized under the terms of any grantor trust.   4.02   Duties of Committee  
    The Committee shall calculate, in accordance with Article II, the benefit of
each Participant or Beneficiary under the Plan. To the extent a Participant’s,
spouse’s or Beneficiary’s benefit are payable from the Plan, the Committee shall
have full discretionary authority to resolve any question which shall arise
under the Plan as to any person’s eligibility for benefits, the calculation of
benefits, the form, commencement date, frequency, duration of payment, or the
identity of the Beneficiary. Such question shall be resolved by the Committee
under rules uniformly applicable to all person(s) or employee(s) similarly
situated. It is the intent of the Corporation that the provisions of the Plan
comply with the provisions of Section 409A of the Code, any regulations and
other guidance promulgated with respect thereto and the provisions of the Plan
shall be interpreted to be consistent therewith.   4.03   Procedure for Payment
of Benefits Under the Plan       With respect to any benefit to which a
Participant or Beneficiary is entitled under this Plan which is not payable
under the ITT Excess Benefit Trust, or any other applicable grantor trust
established by the Corporation to pay benefits under the Plan, the Committee
(i) shall direct the commencement of benefit payments hereunder in accordance
with the applicable procedures established by the Corporation, the Company
and/or the Committee regarding the disbursement of amounts from the general
funds of the Corporation and (ii) shall arrange, in conjunction with any other
applicable excess benefit plan, for the payment of benefits under this Plan
and/or any other applicable excess benefit plan.



--------------------------------------------------------------------------------



 



Page 30

    With respect to any benefit to which a Participant or Beneficiary is
entitled under this Plan which is payable under the ITT Excess Benefit Trust (or
any other applicable grantor trust), the Committee, acting for the Corporation
and in accordance with the terms of the ITT Excess Benefit Trust (or any other
applicable grantor trust), shall forward the calculation of the Participant’s or
Beneficiary’s benefit under Article II of the Plan to the Participant or
Beneficiary for concurrence. Upon obtaining concurrence, the Committee, acting
for the Corporation, shall forward such calculation and concurrence to the
Trustee of the II Excess Benefit Trust for the purpose of commencing payment of
benefits in accordance with the ITT Excess Benefit Trust (or any other
applicable grantor trust). Any question that shall arise with regard to the
benefits payable to a Participant or Beneficiary under the ITT Excess Benefit
Trust (or any other applicable grantor trust) shall be resolved in accordance
with the provisions of said trust.   4.04   Compliance       With respect to
benefits hereunder subject to Code Section 409A, the Plan is intended to comply
with the requirements of Code Section 409A and the provisions hereof shall be
interpreted in a manner that satisfies the requirements of Code Section 409A and
the regulations thereunder, and the Plan shall be operated accordingly.  If any
provision of the Plan would otherwise frustrate or conflict with this intent,
the provision will be interpreted and deemed amended so as to avoid this
conflict. The Plan has been administered in good faith compliance with
Section 409A and the guidance issued thereunder from January 1, 2005 through
December 31, 2008.



--------------------------------------------------------------------------------



 



Page 31

APPENDIX A
Provisions Applicable to a Participant’s Grandfathered Pre-2005 Supplemental
Benefit
This Appendix A constitutes an integral part of the Plan and is applicable with
respect to the Grandfathered Pre-2005 Benefit of those individuals who were
Participants in the Plan on December 31, 2004. The portion of a Participant’s
Benefit determined under the provisions of Section 2.02 and Section 2.04(d) of
the foregoing provisions of the Plan equal to his Grandfathered Pre-2005 Benefit
is subject to the provisions of the Plan as in effect on October 3, 2004,
modified as set forth in this Appendix A and without regard to any Plan
amendments after October 3, 2004 which would constitute a material modification
for Code Section 409A purposes.. Section references in this Appendix A
correspond to appropriate Sections of the said Plan as in effect on October 3,
2004 as set forth in Appendix B.
Article II – Participation Amount and Payment of Benefits
For purposes of Article II, the terms/phrases “termination of employment,”
“terminates employment,” “retirement”, “employment is terminated” or other
similar language shall mean, with respect to a Participant, the complete
cessation of providing services to the Company and all Associated Companies an
employee.
Section 2.04 Payment of Benefits

  (b)   Retirement or Termination of Employment Effective on or After January 1,
1996

  (i)   Following a Participant’s retirement or termination of employment with
the Company and all Associated Companies other than by reason of death, a
Participant shall receive his Grandfathered Pre-2005 Benefit in the same form
and at the same time as the Participant receives his corresponding retirement
allowance or vested benefit under the Retirement Plan, except as otherwise
provided below.



--------------------------------------------------------------------------------



 



Page 32

  (ii)   Notwithstanding the foregoing provisions of clause (i) above, the
portion of his Grandfathered Pre-2005 Benefit attributable to the PEP formula
(as defined in Section 4.01(c) of the Retirement Plan) shall be payable in the
form of a lump sum payment and effective as of January 1, 2008, the
Participant’s right to convert such PEP formula portion of his Grandfathered
Pre-2005 Benefit into a form of life annuity is eliminated.     (iii)  
Notwithstanding any provisions the of Plan to the contrary, the provisions of
clause (iii) of Section 2.04(b) shall only apply if the Participant completed
and filed a lump sum election pursuant to either the forgoing provisions of this
Plan or Section 2.04(b)(iii) of the ITT Excess Pension Plan IA, whichever is
applicable, with the Committee on or prior to December 31, 2008 in accordance
with procedures established by the Committee of the Plan. In the event a
Participant has made a valid lump sum election under the provisions of this
clause (iii), his Grandfathered Pre-2005 Benefit attributable to the TPP formula
shall be paid in accordance with the provisions of this clause (iii).

      If a Participant becomes Disabled (as defined in Article I of the
foregoing provisions of the Plan) prior to his Termination of Employment, the
portion of his Disability Supplemental Benefit equal to his Grandfathered
Pre-2005 Benefit shall be paid at the same time and in the same form as the
Retirement Plan benefit is paid.     (c)   Death Prior to a Participant’s
Annuity Starting Date

  (i)   The portion of the death benefit determined under Section 2.04(c)(i) of
the foregoing provisions of this Plan attributable to a Participant’s
Grandfathered Pre-2005 Benefit payable to a Participant’s spouse (or Registered
Domestic Partner) shall be paid in the same form and at the same time said
spouse (or Registered Domestic Partner) receives payment under the Automatic
Vested Spouse Benefit of the Retirement Plan.



--------------------------------------------------------------------------------



 



Page 33

      Notwithstanding the foregoing, effective on and after January 1, 2008, the
portion of any benefit payable under this clause (i) attributable to the PEP
formula (as defined in Section 4.01(c) of the Retirement Plan) based on his
Grandfathered Pre-2005 Benefit shall be payable in a single lump sum payment and
effective as of January 1, 2008, the spouse’s (or Registered Domestic Partner’s)
right to convert such PEP formula portion of his Grandfathered Pre-2005 Benefit
into a form of life annuity is eliminated.

  (ii)   Except as therein provided in clause (iii) of this Section 2.04(c), the
portion of the death benefit determined under Section 2.04(c)(ii) of the
foregoing provisions of the Plan attributable to a Participant’s Grandfathered
Pre-2005 Benefit shall be payable to the Participant’s Beneficiary at the same
time said Beneficiary would have received a Pre-Retirement Survivor’s Benefit
under Section 4.08(b) of the Retirement Plan, provided, however, the portion of
such survivor benefit attributable to the PEP formula (as defined under
Section 4.01(c) of the Retirement Plan) shall be paid in a single lump sum
payment and effective as of January 1, 2008, the Beneficiary’s right to convert
such PEP formula portion of his Grandfathered Pre-2005 Benefit into a form of
life annuity is eliminated.         Notwithstanding any provisions the of Plan
to the contrary, the provisions of clause (iii) of Section 2.04(c) shall only
apply if the Participant completed and filed a lump sum election under the
provisions of the Plan or Section 2.04(c)(iii) of the ITT Excess Pension Plan
IA, whichever is applicable, with the Committee on or prior to December 31, 2008
in accordance with procedures established by the Committee of the Plan. In the
event a Participant has made a valid lump sum election under the provisions of
said clause (iii), his Grandfathered Pre-2005 Benefit attributable to the TPP
formula shall be paid in accordance with the provisions of said clause (iii).



--------------------------------------------------------------------------------



 



Page 34

Section 2.05 Payment upon the Occurrence of an Acceleration Event
In the event an Acceleration Event occurs, regardless of whether or not such
event satisfies the definition of a Change in Control event as defined in the
foregoing provisions of this Plan, the provisions of this Section 2.05 shall
apply to the Participant’s Grandfathered Pre-2005 Benefit.



--------------------------------------------------------------------------------



 



Page 35

APPENDIX B
Provisions of the Plan as in effect on October 3, 2004
This Appendix B constitutes a part of this Plan and contains the Plan provisions
as in effect on October 3, 2004.

 